Case: 4:20-cv-00671-SEP Doc. #: 1-5 Filed: 05/20/20 Page: 1 of 2 PagelD #: 24
EXHIBIT
bee Tee
3
EXECUTIVE ORDER 14
Further Limits on the Size of Intentional Gatherings

WHEREAS, on March 13, 2020, a state of emergency was declared in St. Louis County
relating to the immediate and significant risk posed to the health, safety, and wellbeing of the
people of St. Louis County that is presented by COVID-19;

WHEREAS, Paragraph 6 of Executive Order 10 declared it unlawful for any person to
organize or to attend an intentional gathering of 250 people or more in a single space a room
and further required every person who organizes a gathering of 249 people or fewer to take
appropriate action to minimize risk to the greatest extent possible by implementing and enforcing
mitigation measures, including but not limited to social distancing, limiting the time period of
gatherings, frequent cleaning of all surfaces, and posting of signs;

WHEREAS, Paragraph 1 of Executive Order 11 declared it unlawful for any person to
organize or to attend an intentional gathering of 50 people or more in a single space or room and
further required every person who organizes a gathering of 49 people or fewer to take
appropriate action to minimize risk to the greatest extent possible by implementing and enforcing
mitigation measures, including but not limited to social distancing, limiting the time period of
gatherings, frequent cleaning of all surfaces, and posting of signs;

NOW, THEREFORE, I, Sam Page, County Executive, St. Louis County, Missouri, do
hereby ORDER and DECLARE the following:

I. Paragraph 1 of Executive Order 11 shall be rescinded and replaced by the
following as if fully set forth therein:

It is hereby declared unlawful for any person to organize or to attend an
intentional gathering of 10 people or more in a single space or room. It is

further provided that any person who organizes a gathering of 9 people or
fewer shall take appropriate action to minimize risk to the greatest extent
Case: 4:20-cv-00671-SEP Doc. #: 1-5 Filed: 05/20/20 Page: 2 of 2 PagelD #: 25

possible by implementing and enforcing mitigation measures, including
but not limited to social distancing.

De Paragraph 3 of Executive Order 13 shall be amended to provide that only 9 or
fewer members of the public may be in the place of public accommodation for the purpose of
picking up their food or beverage orders.

3. The Director of the Department of Public Health may promulgate such mandatory
or advisory rules, orders, policies, and guidance as is necessary and appropriate to implement
this Executive Order, to provide exclusions or exemptions, or to define any of the terms used
herein. Mandatory rules, orders, or policies so promulgated shall have the force of law to the
greatest extent permitted by federal, state, and county law.

4, If any provision of this order or its application to any person or circumstance is
held to be invalid, then the reminder of the order, including the application of such part or
provision to other persons or circumstances, shall not be affected and shall continue in full force
and effect. To this end, the provisions of this order are severable.

5, This order shall be effective immediately upon my execution hereof and it shall
expire only upon further order.

SO ORDERED this eighteenth day of March 2020.
ST. LOUIS COUNTY, MISSOURI

uti

—

Sam Page
County Executive
